Citation Nr: 1507279	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for a skin disability, to include powder burns on the face.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2014 the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issues of entitlement to service connection for bilateral hearing loss disability and for a skin disability to include powder burns to the face are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the evidence demonstrates that tinnitus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Facts and Analysis

The record establishes that the Veteran had hazardous noise exposure in service.  There is also competent and credible lay evidence that the Veteran experienced an incident in service in which a round of ammunition in his rifle "cooked off" and exploded in his face, leaving him with diminished hearing and persistent ringing in his ears, worse on the left side, which never fully resolved.  He was seen at one point in service in February 1974 for "hearing trouble" which was not further described, but which he has identified as ringing in his ears.

Immediately after service separation, in August 1974, the Veteran was seen at the Spokane VA Medical Center for complaints which included difficulty hearing certain sounds and ringing in his ears.  The provider noted that he would be transferring to Denver and would have audiometric testing there.  In September 1974, the Veteran was seen by a private audiologist in Yakima, Washington, who noted his hazardous noise exposure and his complaints of ringing in his ears and referred him again to the Spokane VA Medical Center.  

The Veteran has a current diagnosis of tinnitus in both ears, left worse than right.  He has stated that he became accustomed to this problem over the years and never really felt the need to seek treatment for it.  He has also stated that the problem has been present since the incident in service on the firing range, with occasional periods of relief.

In this instance, the record shows that the Veteran has a current disability (tinnitus), that there was an incident in service as well as continuous hazardous noise exposure, and that the disability was known to medical providers within weeks of his separation from service.  All of the elements necessary to establish service connection have clearly been met and the claim is granted.  38 C.F.R. §§ 3.303, 3.304.

The Board acknowledges the evidence discussed by the RO of complaints and diagnoses of tinnitus in the right ear following the Veteran's serious car accident in 1996.  However, a more thorough review of the record shows that he complained of constant high-pitched ringing in the right ear and increased hypersensitivity to sound.  Such complaints do not negate the evidence that prior to the accident he experienced recurrent tinnitus in both ears, more strongly in the left ear, since service.  In short, the evidence indicates, at most, an aggravation of the service-induced tinnitus by the car accident.  The criteria for service connection were met prior to that incident and the claim is not impacted as a result.  Accordingly, an award of service connection is warranted here.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

The Veteran also seeks service connection for bilateral hearing loss, which he attributes at least in part to the incident on the firing range in service and to his conceded hazardous noise exposure.  He was afforded a VA examination, but that examiner was not provided with all the facts and relevant evidence.  Indeed, it is not clear that all necessary steps have been taken to procure all of the relevant evidence which may be in VA's possession.  Specifically, the letter from the Yakima audiologist to the Spokane VA Medical Center used the Veteran's Social Security Number to identify him; the search of Spokane's medical records was based on his claim number and his name.  In addition, copies of records from Spokane in 1974 were obtained by the Veteran from the Denver VA Medical Center after the negative response was received from Spokane, indicating that there may be additional records at the Denver VA Medical Center from that time period.  Moreover, evidence considered by the RO in the earlier adjudication was mischaracterized and the weight assigned to specific pieces of evidence did not afford the Veteran the benefit of the doubt.  As such, further development, a new examination, and considered re-adjudication are necessary on remand.

In addition, the Veteran seeks service connection for a skin disability, to include scars from powder burns sustained in the incident on the firing range.  The Veteran and his friend have both submitted competent and credible accounts of this incident and there is every reason to accept that powder burns were sustained at the time.  At hearing, the Veteran and his representative both referred to facial discoloration and scarring which he said resulted from the powder burns.  The Veteran has not been provided a VA examination with respect to this claim and such is required on remand.


						(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

1. Make additional efforts to obtain VA treatment records from 1974 related to the Veteran's bilateral hearing loss, particularly any audiometric testing results.  Specifically, request that the Spokane VA Medical Center search for any relevant records using the Veteran's Social Security Number as well as his name and claim file number.  In addition, request that the Denver VA Medical Center provide copies of all records related to treatment of the Veteran, to include any from 1974 for treatment at any VA facility, regardless of location.

2. Provide the Veteran with a new VA audiological examination to determine whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's current bilateral hearing loss disability was incurred in service or otherwise the result of service, to include as due to the conceded hazardous noise exposure and the incident on the firing range.

In rendering the opinion, the examiner should refer to the complete claims file, and should specifically address the significance, if any, of the September 1974 report by the audiologist in Yakima of moderately severe hearing loss and the Veteran's contentions as set forth in his letter of May 24, 2013, which accompanied his VA Form 9 appeal.

The examiner is advised that the separation examination contains findings at such odds with the entrance examination (with respect to visual acuity) that it calls into question the accuracy of the entire examination.  Therefore, the examiner is to disregard the separation findings and to base his or her opinion on the remaining evidence of record.

The examiner should address the 2014 statement by the Veteran's current audiologist, linking his hearing loss to service, as well the statements following the 1996 motor vehicle accident which describe the Veteran's hearing as grossly normal.  In addition, the examiner should take into account the Veteran's statements, supported by the September 1974 record and the VA examination in July 2011, that the Veteran never considered his hearing to be abnormal despite repeated complaints from others.

The examiner should provide a clear rationale for all opinions offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3. Provide the Veteran with a VA dermatological examination to determine whether it is at least as likely as not (a probability of 50 percent or greater) that he has any residual scarring or disfigurement of the face, to include changes in pigmentation, as a result of the powder burns sustained in service.  Photographs of the Veteran's face should be included in the examination report.

The examiner is instructed that the Veteran's history of powder burns sustained from an exploding rifle round in service are to be considered competent and credible unless specific reasons can be given by the examiner for finding otherwise.  The lack of contemporaneous medical documentation does not, of itself, undermine the credibility of lay history.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The examiner should provide a clear rationale for all opinions offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4. On completion of the foregoing, the claims should be adjudicated again, with careful citation of the evidence and full consideration of the benefit-of-the-doubt standard.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


